SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) November 30,2010 (November 23, 2010) DYNEGY INC. (Exact name of registrant as specified in its charter) Delaware 001-33443 20-5653152 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1000 Louisiana, Suite 5800, Houston, Texas (Address of principal executive offices) (Zip Code) (713) 507-6400 (Registrant’s telephone number, including area code) N.A. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On November 30, 2010, Dynegy Inc. (“Dynegy”) announced the final voting results for the Special Meeting of Dynegy Stockholders held on November 17, 2010 and recessed until November 23, 2010 (the “Special Meeting”).The proposal to adopt the Agreement and Plan of Merger, dated as of August 13, 2010, as amended on November 16, 2010, by and among the Company, Denali Parent Inc. and Denali Merger Sub Inc., which was the only matter voted upon at the Special Meeting, did not receive the necessary votes to be adopted.The vote results, certified by IVS Associates, Inc., were as follows: VOTES FOR VOTES AGAINST ABSTENTIONS BROKER NON-VOTES 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DYNEGY INC. (Registrant) Dated: November 30, 2010 By: /s/ Kent R. Stephenson Name: Kent R. Stephenson Title: Senior Vice-President and Deputy General Counsel
